Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 27, 2016

                                       No. 04-16-00014-CR

                                    Robert Adrian RENDON,
                                           Appellant

                                                 v.

                                       The State of TEXAS,
                                             Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR11270
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        Appellee’s motion for extension of time to file their brief is granted. The appellee’s brief
is due on January 13, 2017.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court